Case 1:19-cv-07777-GBD Document 122 Filed 12/02/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,

 

 

Plaintiffs,
-against-
UNITED STATES DEPARTMENT OF HOMELAND MEMORANDUM DECISION
SECURITY; SECRETARY KEVIN K. MCALEENAN, : AND ORDER
in his official capacity as Acting Secretary of the United :
States Department of Homeland Security, agent of Acting : 19 Civ. 7777 (GBD)

Secretary of the United States Department of Homeland :
Security, UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; DIRECTOR KENNETH
T. CUCCINELLI II, in his official capacity as Acting
Director of United States Citizenship and Immigration
Service; and UNITED STATES OF AMERICA,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs the State of New York, the City of New York, the State of Connecticut, and the
State of Vermont commenced this action against Defendants the United States Department of
Homeland Security (“DHS”), the United States Citizenship and Immigration Services (“USCIS”),
Secretary Kevin K. McAleenan, Director Kenneth T. Cuccinelli IJ, and the United States of
America, challenging Defendants’ promulgation, implementation, and enforcement of a rule titled
Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019) (to be codified at
8 C.F.R. pts. 103, 212, 213, 214, 245, 248) (the “Rule’”). (Compl. for Declaratory and Injunctive
Relief, ECF No. 17.) Shortly after bringing this action, Plaintiffs moved for a preliminary

injunction enjoining Defendants from implementing or enforcing the Rule, and for a stay of the
Case 1:19-cv-07777-GBD Document 122 Filed 12/02/19 Page 2 of 6

effective date of the Rule, which was scheduled to go into effect on October 15, 2019. (Pls.’ Notice
of Mot., ECF No. 33.) This Court granted Plaintiffs’ motion on October 11, 2019.! (Mem.
Decision and Order, ECF No. 110; see also Order Granting Pls.’ Mot. for a Prelim. Inj., ECF No.
109.) Specifically, this Court issued a nationwide injunction, as well as a stay postponing the
effective date of the Rule pending adjudication on the merits or further order of the Court. (Mem.
Decision and Order at 24.) Defendants now move to stay this Court’s preliminary injunction
pending resolution of Defendants’ appeal of this Court’s October 11, 2019 order. (Mot. for Stay
of Inj. Pending Appeal, ECF No. 111.)

In assessing whether to grant a stay pending appeal, a court considers four factors:
(1) whether the moving party has made a strong showing of its likelihood of success on the merits,
(2) whether the moving party will suffer irreparable harm absent a stay, (3) whether the issuance
of a stay will substantially injure the other parties interested in the proceeding, and (4) where the
public interest lies. Nken v. Holder, 556 U.S. 418, 434 (2009). “There is substantial overlap
between these and the factors governing preliminary injunctions[.]” /d. (citing Winter v. Nat. Res.
Def, Council, Inc., 555 U.S. 7, 24 (2008)). “A stay is not a matter of right, even if irreparable
injury might otherwise result,” and “is instead ‘an exercise of judicial discretion.” Id. at 433
(citations omitted). The party seeking a stay bears the “difficult burden” of demonstrating that a
stay is necessary. Floyd v. City of New York, 959 F. Supp. 2d 691, 693 (S.D.N.Y. 2013) (quoting
United States v. Private Sanitation Indus. Ass’n of Nassau/Suffolk, Inc., 44 F.3d 1082, 1084 (2d

Cir. 1995)).

 

1 Also on that day, this Court granted the same preliminary injunction and stay in a related action, Make the
Road New York v. Cuccinelli, No. 19 Civ. 7993 (GBD), 2019 WL 5484638 (S.D.N.Y. Oct. 11, 2019).
Case 1:19-cv-07777-GBD Document 122 Filed 12/02/19 Page 3 of 6

Defendants argue that they are likely to succeed on the merits of their appeal. They
reallege, as an initial matter, that Plaintiffs fall outside of the zone of interests regulated by the
Rule, and that Plaintiffs lack standing because their only possible injuries are speculative
downstream effects of the independent decisions of third parties. (Mem. of Law in Supp. of Defs.’
Motion for Stay of Inj. Pending Appeal (“Defs.’ Mem.”), ECF No. 112, at 2-3.) As to the merits,
Defendants insist that the new definition of “public charge” set forth in the Rule simply implements
the U.S. immigration law principle of self-sufficiency, and therefore falls within Defendants’
delegated interpretive authority. (/d. at 3-4.) They further argue that this Court “erred in holding
that the Rule is arbitrary and capricious based on the Court’s view that there was no rational
relationship between self-sufficiency and receipt of public benefits.” (ad. at 5.) In particular,
Defendants contend that the Field Guidance on Deportability and Inadmissibility on Public Charge
Grounds, 64 Fed. Reg. 28,689 (May 26, 1999) (the “Field Guidance”)—which establishes the
current framework for determining whether a noncitizen is likely to become a public charge—
already “tie[s] the definition of public charge to the receipt of public benefits.” (/d.)

Defendants assert that the remaining factors justifying a stay are also satisfied.
Specifically, Defendants contend that the government and public will suffer irreparable harm
absent a stay because DHS will be required to grant lawful permanent residence to noncitizens
who are not public charges under the Field Guidance but who would be considered public charges
under the new Rule. (/d. at 6-7.) According to Defendants, DHS “currently has no practical means
of revisiting these determinations” if this Court’s injunction is later vacated. (/d. at 7.) Moreover,
because these noncitizens are “likely” to receive public benefits, the injunction will “inevitably”
result in additional government expenditures. (/d.) Defendants further argue that the Rule’s

“future effectiveness is reduced” because “any public benefits received by aliens submitting status
Case 1:19-cv-07777-GBD Document 122 Filed 12/02/19 Page 4 of 6

adjustment applications before the Rule takes effect will be counted only if they would have been
covered by the . . . Field Guidance.” (/d.) Defendants’ other alleged injuries include “significant
administrative burdens,” such as those associated with delaying training on how to implement the
Rule. (/d.) Meanwhile, Defendants assert that Plaintiffs will suffer no irreparable harm if a stay
is issued during the pendency of an appeal. (/d. at 8.) Defendants argue that this Court should, at
minimum, issue a stay limiting the scope of its injunction to Plaintiff states. (/d.)

These arguments are without merit. Indeed, Defendants’ instant motion largely reiterates
the same arguments made in their opposition to Plaintiffs motion for a preliminary injunction and
stay—all of which this Court rejected.” Critically, Defendants have yet to provide a reasonable
explanation for redefining “public charge” as someone “who receives one or more public benefits
... for more than 12 months in the aggregate within any 36-month period.” 84 Fed. Reg. at 41,501.
As previously noted by this Court, “public charge” has never been interpreted as someone who
receives 12 months of benefits within a 36-month period; there is zero precedent supporting this
definition; and there is no indication that Congress expressed any desire to redefine the term, let
alone in this manner. Additionally, Defendants’ attempt to analogize the Rule to the Field
Guidance ignores the key distinction that the Field Guidance drew between cash assistance and

long-term institutionalization on the one hand, and supplemental, non-cash benefits on the other.

 

2 In fact, every single court that has considered the Rule has rejected Defendants’ argument that they are
likely to succeed on the merits and has accordingly issued an injunction. See Casa de Mad., Inc. v. Trump,
No. 19 Civ. 2715 (PWG), 2019 WL 5190689, at *18-19 (D. Md. Oct. 14, 2019) (granting nationwide
injunction and stay of effective date of Rule); Cook Cty. v. McAleenan, 19 Civ. 6334 (GF), 2019 WL
5110267, at *13—-14 (N.D. Ill. Oct. 14, 2019) (granting injunction in Illinois); City & Cty. of San Francisco
v. US. Citizenship & Immigration Servs., Nos. 19 Civ. 4717 (PJH), 19 Civ. 4975 (PJH), 19 Civ. 4980
(PJH), 2019 WL 5100718, at *53 (N.D. Cal. Oct. 11, 2019) (granting injunction in San Francisco City and
County, Santa Clara County, California, Oregon, the District of Columbia, Maine, and Pennsylvania);
Washington v. U.S. Dep’t of Homeland Sec., No. 19 Civ. 5210 (RMP), 2019 WL 5100717, at *23 (E.D.
Wash. Oct. 11, 2019) (granting nationwide injunction and stay of effective date of Rule).
Case 1:19-cv-07777-GBD Document 122 Filed 12/02/19 Page 5 of 6

The Field Guidance expressly states that “participation in . .. noncash programs is not evidence of
poverty or dependence.” 64 Fed. Reg. at 28,692. It further notes that “by focusing on cash
assistance for income maintenance, the [government] can identify those who are primarily
dependent on the government for subsistence without inhibiting access to non-cash benefits that
serve important public interests” and that eligible noncitizens are “legally entitled to receive.” Jd.

Defendants also fail to adequately demonstrate what irreparable injuries the federal
government agencies will suffer in the absence of a stay, or how any such alleged injuries outweigh
those that Plaintiffs and the public have demonstrated that they will suffer in the absence of an
injunction. First, the injunction merely maintains the status quo and the public charge framework
that has been in place, with Congress’s endorsement, for decades. Defendants seek to upend the
status quo without identifying any rational justification or urgent need for doing so. Nor do
Defendants provide any plausible basis for their claims that the Rule’s “future effectiveness is
reduced” with every day that the injunction stays in place, or that they will endure “significant
administrative burdens.” (See Defs.’ Mem. at 7.) In contrast, Plaintiffs have demonstrated that
they will suffer immediate and irreparable injuries, including proprietary, economic, and
programmatic harms, if the injunction is stayed. (Pls.’ Opp’n to Defs.’ Motion for Stay of Inj.
Pending Appeal, ECF No. 117, at 2-3.) Moreover, because the Rule would deter law-abiding
immigrants from receiving available benefits to which they are legally entitled, it would
undoubtedly make both these immigrants and the public at large more vulnerable to health and
economic instability. (See id.) In addition, denial of permanent resident status and deportation are
the expected results of the immediate implementation of the new Rule.

In short, to stay the injunction would be inconsistent with this Court’s underlying findings

of Plaintiffs’ likelihood of success on the merits, and of the irreparable injury that Plaintiffs,
Case 1:19-cv-07777-GBD Document 122 Filed 12/02/19 Page 6 of 6

noncitizens, and the general public would suffer in the absence of an effective injunction.

Accordingly, Defendants’ motion for a stay of the preliminary injunction pending appeal, (ECF

No. 111), is DENIED.

Dated: New York, New York
December 2, 2019

SO. ORDERED.

B Dorel

ORG B. DANIELS
United States District Judge

 

 

3 Defendants’ cursory argument that this Court should, at minimum, limit the scope of its nationwide
injunction is unavailing. They claim that the nationwide scope renders other decisions about the Rule
“academic,” pointing to two decisions in which two other district courts limited the scope of their
injunctions to particular jurisdictions. (Defs.’ Mem. at 8.) However, Defendants conveniently ignore that
the remaining two district courts to consider the Rule issued a nationwide injunction, similarly to this Court.
See Casa de Md., Inc. v. Trump, No. 19 Civ. 2715 (PWG), 2019 WL 5190689, at *18~19 (D. Md. Oct. 14,
2019) (granting nationwide injunction); Washington v. U.S. Dep’t of Homeland Sec., No. 19 Civ. 5210
(RMP), 2019 WL 5100717, at *23 (E.D. Wash. Oct. 11, 2019) (same). Continued consistent application
of the existing immigration laws is the least injurious to those who would be most adversely affected by the
Rule’s hasty and piecemeal application.
